ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent (DRB 15-409) of EFTHEMOIS D. VELAHOS of WOODBURY, who was admitted to the bar of this State in 1991, and who has been temporarily suspended from the practice of law since March 23, 2016;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent’s unethical conduct included multiple violations of RPC 1.15(a) (commingling), RPC 1.15(d) (recordkeeping violations) (Rule 1:21-6), RPC 1.16(a)(1) (failure to withdraw when the representation will result in violation of the RPCs), RPC 5.3(a), (b) and(c)(l)(2)(3) (failure to supervise non-lawyer employees), RPC 5.5(a)(1) and Rule l:21-lB(a)(4) (practicing law while ineligible and failure to maintain required professional liability insurance when practicing as a limited liability company and practicing law in a jurisdiction where doing so violates the regulation of the legal profession), RPC 7.1(a)(1) (material representation about the lawyer’s services), RPC 7.3(b)(5)(i-iv) (impermissible client solicitation), RPC 7.4(a) (misrepresenting that the lawyer has been recognized as certified or as a specialist in a particular field of law), RPC 7.5(e) and Rule l:21-B(c) (impermissible law firm name), RPC 8.1(b) (misrepresentation to disciplinary officials), RPC 8.4(a) (knowingly violate or attempt to violate the RPCs), RPC 8.4(b) (commit a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as lawyer), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (engaging in conduct that is prejudicial to the administration of justice), and
*166And the parties having agreed that respondent’s conduct violated RPC 1.15(a), RPC 1.15(d), Rule 1:21-6, RPC 1.16(a)(1), RPC 5.3(a)(b)(c)(l)(2)(3), RPC 5.5(a)(1), Rule l:21-lB(a)(4), RPC 7.1(a)(l)(2), RPC 7.3(b)(5)(i-iv), RPC 7.4(a), RPC 7.5(e), Rule 1:21-lB(c), RPC 8.1(b), RPC 8.4(a)(b)(c)(d), and that said conduct warrants a three-to-six-month suspension;
And the Disciplinary Review Board having found that respondent violated RPC 1.15(a), RPC 1.15(d), Rule 1:21-6, RPC 1.16(a)(1), RPC 5.3(a)(b)(c)(l)(2)(3), RPC 5.5(a)(1), Rule 1:21-lB(a)(4), RPC 7.1(a)(1) and (2), RPC 7.3(b)(5)(i-iv), RPC 7.4(a), RPC 7.5(e), Rule l:21-lB(c), RPC 8.1(a), RPC 8.4(a)(b)(c)(d);
And the Disciplinary Review Board having determined that a six-month suspension is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket Nos. XIV-2012-0682E, XIV-20140023E, XIV-2014-0239E, XIV-2014-0208E;
And the Disciplinary Review Board having further determined that prior to reinstatement to practice, respondent should provide proof of his fitness to practice law;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that EFTHEMOIS D. VELAHOS of WOOD-BURY is hereby suspended from the practice of law for a period of six months, effective immediately, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice respondent shall submit to the Office of Attorney Ethics proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*167ORDERED that pursuant to Rule l:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.